EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Non-elected Claims 9-16 are cancelled.

Claims 1-8 and 17-20 are allowable. The restriction requirement between Species A and B , as set forth in the Office action mailed on September 29, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A is withdrawn. Non-elected Claims 9-16 have been cancelled as being part of an election without traverse of Claims 1-8 and 17-20.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1 (and its corresponding dependent claims), Toyohira et al disclose a brake system for a vehicle (see Figure 1) having: a brake assembly 10 coupled to a traction device (see paragraphs 0034 and 0036), the brake assembly 10 configured to apply a brake-assembly pressure to reduce a rotational speed of the traction device (see paragraph 0036), the brake-assembly pressure being based on one of a hydro-mechanical pressure signal and an electromechanical pressure signal (see Figure 1, the master cylinder 17 and electric braking force production section 15, and paragraph 0034); a hydro-mechanical brake control valve (readable as master cylinder 17) configured to output the hydro-mechanical pressure signal that is based on a displacement of a brake pedal 12 (see paragraph 0036); an electro-mechanical brake control valve 15 configured to output the electro-mechanical pressure signal that is based on an antilock brake system (ABS) 31 control signal (see paragraphs 0034 and 0044);  a blocking valve 18,19 configured to permit the hydro-mechanical pressure signal to control the brake-assembly pressure when the blocking valve is open (see paragraph 0037) and to block the hydromechanical pressure signal from controlling the brake-assembly pressure when the blocking valve is closed (see paragraph 0034); and determining a commanded ABS brake pressure (see paragraph 0053); and transmitting, to the electro-mechanical brake control valve 15, an ABS control signal that is based on the commanded ABS brake 
Regarding independent Claim 17 (and it’s corresponding dependent claims), Toyohira et al disclose a method of braking a vehicle (see Figure 1), the method comprising: depressing a brake pedal 12 mechanically coupled to a hydro-mechanical brake control valve 17 to produce a hydro-mechanical pressure signal (see paragraphs 0034 and 0036), providing a first brake assembly pressure to a brake assembly 10, the brake assembly 10 being coupled to a traction device and the first brake assembly pressure is based on the hydro-mechanical pressure signal and is configured to reduce a rotational speed of the traction device (see paragraph 0036), and determining a commanded ABS brake pressure (see paragraph 0053), transmitting, from the brake controller 16 to an electro-mechanical brake control valve 15, an ABS control signal that is based on the commanded ABS brake pressure (see paragraph 0053), and providing a second brake assembly pressure (measured via gage 71) to the brake assembly 10, the second brake assembly pressure being based on the commanded ABS brake pressure (see paragraph 0044) and Uematsu et al disclose a similar brake system coupled to a traction device similar to that of Toyohira et al’s used on an articulated 
As outlined in applicant’s remarks filed March 16, 2021, Toyohira’s paragraph [0042] provides a layout of the ABS control channels, with one channel being assigned to the left front wheel and the rear right wheel, and the other of which is provided to the right front wheel and the left rear wheel. This paragraph is silent on determining a target corner speed, let alone a target corner speed based on the speed of the articulated vehicle and a desired slip ratio as claimed in independent Claims 1 and 17. Further, Toyohira’s paragraph [0045] discloses that the speeds of the individual wheels, as determined by the wheel speed sensors, is provided to the control section. Neither of these cited portions of Toyohira discloses determining a target corner speed 
It is for all these reasons that Claims 1-8 and 17-20 define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/04/21